DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	The Examiner acknowledges receipt of the Amendments and Remarks filed on 11/25/2020. Currently, Claims 1-3, 6, 9-10, 14-15, 18-20, 43-44, 48-49, 51, 56, 61, and 63 are pending in this application. Claims 43-44, 48-49, 51, 56, and 61 are withdrawn. Claims 4-5, 11-13, 16-17, 21-42, 45-47, 50, 52-55, 57-60 and 62 are cancelled.  Accordingly, Claims 1-3, 6, 9-10, 14-15, 18-20 and 63 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 was filed after the mailing date of the Office Action mailed on 7/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
Response to Arguments
Applicant's arguments to the 103 rejection, filed 11/25/2020, have been fully considered but they are not persuasive. Applicant states that the specific combination of the anionic polymer layer(s), and its method of application leads to the enhanced thromboresistant properties of the surface. Applicant recites that Table 2 illustrates that increased salt concentrations resulted in increased heparin activity when used in combination with dextran sulfates 4, 5, 6 and 7. In summary, Applicant states that the Examiner would need to refer to a small number of disclosures which (i) each provide one or more elements of the instant claims and (ii) each provide a teaching that increased thromboresistance may be expected from using said element.
First of all, the summary of the Applicant is incorrect. The Examiner is not required to refer to a small number of disclosures each providing a teaching that increased thromboresistance. This argument attribute an overly narrow range of interest and creativity to the person of ordinary skill in the art. Cf KSR Int' l Co. v. Teleflex Inc.,  550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). The references and their teachings must be taken together.  
Importantly, the Applicant’s data is not persuasive.  Firstly,  Claim 1 is open to any salt, and Applicant has only used sodium chloride in evaluating heparin activity together with different molecular weight dextran sulfate. Secondly, the range of salt concentration is not commensurate in scope with the instantly claimed range, 0.25-5M. Furthermore, Applicant has not established the criticality of salt concentration.  As examples, in Table 2: 
With dextran sulfate 4, there is no significant difference at 1 M vs. 1.7 M NaCl; 
With  dextran sulfate 5, increasing from 0.25 M to 0.5 M does not show increasing heparin activity?  Furthermore, is heparin activity from 95 to 100 statistically significant for NaCl concentration of 1 M vs. 1.7 M?
With dextran sulfate 7, there is no increase in heparin activity when used with from 0.10 or 0.25 M salt. 
 Table 3 does not show a trend for heparin activity when dextran sulfate 5 is used with increasing concentrations of NaCl and Na2SO4.
 With regards to the heparin moiety instantly claimed, Applicant defines "heparin moiety" refers to a heparin molecule, a fragment of a heparin molecule, a derivative of a 
To sum, in order to be persuasive, Applicant needs to show criticality over the scope of the salt concentration and molecular weight of the dextran sulfate.  The burden is on the Applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b). 

Applicant argues that the Examiner refers to a total of six documents in order to construct an obviousness argument against the instant claims, thereby indicating that the claimed subject matter is non-obvious. Applicant states that the selection of so many individual features from multiple prior art documents, without any motivation to combine these features indicates a clear hindsight approach based on nothing more than the advantages set out in the application. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant argues that Larm does not disclose the sulfur content of the dextran sulfate used therein and the skilled artisan, on reading Larm, has no way of knowing the sulfur content of the dextran sulfate used therein; and that Vickers’ 17% sulfur content is not the 'average' sulfur content of dextran sulfate, it is the sulfur content of specifically the dextran sulfate used in Vickers. Applicant further argues that commercial suppliers of various dextran sulfates (see https://tdblabs.se/products/dextran-sulfates/ advertises both 'high' and 'low' sulfate dextran, wherein 'low' sulfate dextran comprises 8-13% sulfate, which falls outside the range recited in the instant claims).
This argument is not convincing.  Multiple sources recite that the average sulfur content of dextran sulfate is 17%, including Vickers, See https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma-Aldrich/Datasheet/1/31396dat.pdf; https://www.chemicalbook.com/productchemicalpropertiescb9339022_en.htm. The Chemical book recites that “Dextran sulfate is a polyanionic derivative of dextran produced by esterification of Dextran with chlorosulphonic acid. The sulfur content is approximately 17% which corresponds to an average of 1.9 sulfate groups per glucosyl residue of the dextran molecule.”   The Examiner deems that the “high” and “low” sulfate cited by the Applicant are not “average”. The Examiner further submits that it is well-known in the art, and therefore would be obvious to the skilled artisan, that dextran sulfate with 17% sulfur content is useful for surface modified substrates such as Larm’s invention, as evidenced by Vickers and as evidenced by Song et al. (US 9,441,030 B2), which uses commercially available dextran sulfate with 17% 
Applicant argues that the Examiner mistakenly asserts that Larm reads on to instant claims 9 and 10, which refer to the salt being sodium chloride. 
In this case, the Examiner clarifies that Larm reads on the sodium chloride, but not the concentration. The concentration is rendered obvious together with Schoeler. 
Applicant argues that Agarwal does not relate to providing a surface having improved thromboresistance, and that the skilled artisan would not understand any of the teachings made in Agarwal to be relevant to improving thromboresistance. It is therefore immediately apparent that Agarwal is not of relevance to the instant invention. Further, Applicant remarks that dextran sulfate is one of many polyanionic materials disclosed with MW of 1-10000 kDa, and Agarwal provides an equal motivation to the skilled person to use a molecular weight of 1 to less than 650 kDa; Agarwal in no way teaches the skilled person that using this molecular weight of 650-10,000 kDa, in combination with the sulfur content and salt content would provide any advantageous properties or improved thromboresistance.
In response, the Examiner Agarwal is in the field of wound healing, which is relevant to thrombosis. Products and processes that would assist in wound healing could provide thromboresistance. Furthermore, the Examiner notes that there is no recitation of thromboresistance in the instant claim set. With regards to the molecular weight, overlapping ranges is all that is required for obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Applicant remarks that Golander motivates the skilled person to use dextran sulfate having a molecular weight lower than that of the instant invention by reciting 500,000 kDa as high 
First of all, it is unclear to the Examiner how Golander’s recitation that dextran sulfate is a high molecular weight substance (molecular weight 500,000 Daltons) would motivate a skilled artisan to use a lower molecular weight polymer. Golander indicates that dextran sulfate, because it has high MW, is particularly preferred. Therefore, a skilled artisan would be motivated to optimize and try even higher MW. With regards to the fixation, the instant claims do not exclude electrostatic interactions while reciting the requirement for covalent bonds. Therefore, a person of ordinary skills in the art would manipulate the amount of charges to achieve the desired fixation. 
Applicant argues that Ayoub provides no teaching that using a charge density as recited in the instant claims may be expected to improve thromboresistance, as demonstrated in the examples of the instant application. 
Ayoub teaches that the biopolymers of its invention can be used in wound dressing [0003]. The teachings of Ayoub must be taken in combination with the other references. Additionally, the Examiner again notes that there is no recitation of thromboresistance in the instant claims. 
Applicant argues that Schoeler concerns variation of the polycationic polymer, as opposed to the polyanionic polymer, and that a thicker coating does not necessarily equate to improved thromboresistance as achieved in the present invention. Therefore, any teaching in Schoeler that higher charge density anionic polymers will provide a thicker coating cannot be taken as a 
In response, the teaching of Schoeler relied upon are the salt concentration and the charge density, not the polymer. The motivation to increase the thickness may be a motivation for a different reason from the Applicant’s, but it is still a motivation. It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In reKronig, 539 F.2d 1300, 1304 (CCPA 1976).  
Regarding the molecular weight and salt concentration, Applicant needs to establish the criticality of the combination of the charge density with the salt concentration and molecular weight of the polymers to be persuasive and to overcome the motivation, and ultimately the rejection. With regards to the salt concentration taught by Schoeler, the Examiner again notes that overlapping ranges is all that is required for obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.


US Application No. 16/296,906  - The '906 application has been abandoned, thereby rendering moot the present double patenting rejection. The rejection is withdrawn. 
US Application No. 16/841,125 – The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16841125 has been reviewed and is accepted. The terminal disclaimer has been recorded. The double patenting rejections are withdrawn with the acceptance of the terminal disclaimer.
US Patent No. 9,764,068 – Applicant’s argument that '068 claims require a core moiety of molecular weight 14-1,000Da and total molecular weight 10,000- 300,000Da, and that it is unobvious to arrive at the instantly claimed charge density, salt concentration, and sulfur content is persuasive. The rejection is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicants claim a process for the manufacture of a solid object having a surface comprising a layered coating of cationic and anionic polymer wherein the outer coating layer comprises an anticoagulant entity, comprising the steps of: i) treating a surface of the solid object with a cationic polymer; ii) treating the surface with an anionic polymer; iii) optionally repeating steps i) and ii) one or more times; iv) treating the surface with a cationic polymer; and v) treating the outermost layer of cationic polymer with an anticoagulant entity, thereby to covalently attach the anticoagulant entity to the outermost layer of cationic polymer; wherein, the anionic polymer is characterized by having (a) a total molecular weight of 650 kDa-10,000 kDa; and (b) a solution charge density of >4 µeq/g; and wherein, step ii) is carried out at a salt concentration of 0.25 M-5.0 M.
Claims 1-3, 6, 9-10, 14-15, 18-20, and 63 rejected under 35 U.S.C. 103 as being unpatentable Larm, O. et al. (EP 0495820 B1, May 17, 1995, cited by Applicants), hereinafter Larm, in view of Agarwal, A. et al. (US 2018/0028713 Al, Feb. 1, 2018), hereinafter Agarwal, and Ayoub, A. et al. (US 2017/0002098 A1, Jan.5, 2017), hereinafter Ayoub, and Schoeler, B. et al, (Macromolecules 2002, 35, 889-897), hereinafter Schoeler, and Golander, C.-G. (EP 0086187 A1, Aug. 17, 1983, cited by Applicants), as evidenced by Vickers, S. (US 9,566,296 B2, Feb. 14, 2017).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Larm is in the field of surface modification, and teaches the preparation of surface modified solid substrate. The method by Larm (Example 1, and patented Claim 1) comprise the steps of:
(a) adsorbing on the surface of the substrate a polyamine of a high average molecular weight and crosslinking said polyamine with crotonaldehyde, said crotonaldehyde being added either simultaneously with or separately from said polyamine, which reads on the coating of cationic polymer feature of Claims 1 and 14;
(b) then adsorbing on the surface of the crosslinked polyamine a layer of an anionic polysaccharide, which reads on the coating of anionic polymer and layered features of Claim 1;
(c) optionally repeating steps (a) and (b) one or more times, reading on the optionally repeating steps i and ii of Claim 1; and
(d) adsorbing on the anionic polysaccharide layer, or on the outermost layer of anionic polysaccharide, a layer of non-crosslinked polyamine providing free primary amino groups, which reads on Claim 1 feature of treating the surface with cationic polymer, and the cationic polymer in the outermost layer being polyamine in Claim 15.
Larm teaches adsorption of the negatively charged heparin on the positively charged surface amino groups, making the surfaces heparinized surfaces (p.2, lines 13-16; p. 4, lines 24-28), which reads on the elements of Claims 18-20.
polyamine, dextran sulfate, and heparin, respectively (Examples 1 and 2). The exemplified dextran sulfate anionic polymer reads on Claim 2. The average sulfur content of dextran sulfate contains approximately 17% sulfur, as evidenced by Vickers (Col. 9, 1st paragraph), and therefore reads on the sulfur content limitations in Claims 1 and 63. Larm also teaches the use of 0.15M sodium chloride solution (Example 1), reading on the Claims 9 and 10. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Larm is silent on the total molecular weight and the percent sulfur content of the anionic polymer, and the solution charge density. Larm teaches a salt concentration of 0.15M sodium chloride solution, but not the claimed concentration ranges.
Agarwal cures the deficiency with respect to the molecular weight of the polyanionic polymer.  Agarwal is in the field of nanoscale microsheets manufacturing for wound healing and modification of medical surface, and describes the invention of a polymer multilayer comprises alternating layers of at least one positively charged polyelectrolyte and at least one negatively charged polyelectrolyte (Abstract, [0007]). Agarwal teaches the polyanionic materials to be a biocompatible water-soluble polyanionic polymer, for example, dextran sulfate, wherein the polyelectrolytes have a unimodal or multimodal molecular weight distribution in the range of 1 to 10,000 kDa ([0077], patented Claims 5, 7, and 8), reading on the claimed feature of anionic polymer having total molecular weight of 650-10,000 kDa in Claim 1, and 750-10,000 kDa in Claim 3.
Golander teaches the preferred embodiment wherein the anionic polymer is a polysaccharide, and is ionically bonded to the adsorbed complex of cationic polymer, and (p. 9, lines 8-33) exemplifies heparin bound on the outermost layer for binding to thrombin (Example 1). Golander recites that the st paragraph).
Ayoub cures the deficiency with respect to the solution charge density. Ayoub teaches charge-modified biopolymers and methods of producing them, wherein the cross-linked, charge-modified biopolymer have a charge density of at least 3 meq/g (Abstract, pending Claim 22), which reads on the solution charge density of >4 µeq/g feature of instant Claim 1. 
Schoeler cures the deficiency on the salt concentration and describes the influence of the charge density along a polyelectrolyte chain on the buildup of multilayer films formed by the sequential adsorption of alternating layers of polyanions and polycations in layer-by-layer technique, and shows that when films are deposited from polyelectrolyte solutions containing added salt, a critical charge density limit, below which no significant layer growth is possible, becomes apparent. Schoeler recites that with increasing salt concentration the difference in film growth (thickness) behavior between polyelectrolytes above and below the critical charge density limit becomes more pronounced; above the critical charge density limit, thicker and rougher films are produced with increasing salt concentration in the adsorption solutions (Conclusion). Moreover, Schoeler teaches the preparation of multilayer films using different concentrations of sodium chloride (0, 0.005, 0.05, 0.5, 1, and 2 M) for the adsorption solutions to obtain information about the influence of ionic strength on film growth, which overlaps and reads on the claimed concentration ranges in Claims 1 and 6.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Agarwal, Golander, Ayoub, and Schoeler with that of Larm and invent a method of manufacturing a solid object having alternating coating of cationic and anionic polymers, with the outermost layer containing chemical entities with biological activity such as heparin. The skilled artisan will utilize dextran sulfate as the anionic polymer in the molecular weight range taught by Agarwal, which overlaps with the instantly claimed range and on the higher molecular weight per Golander’s indication that the stability of the ionic complex increases with the molecular weight of the adsorbed anionic compound (p.10, lines 8-11). One of ordinary skilled in the art would also manipulate the charge density with reasonable expectations of success, for example utilizing Ayoub’s charge density of greater than 3 meq/g as starting point, to control the bonding strength of the layers and ensure that the cationic polymer has sufficient bond strength to bind the dextran sulfate anionic layer and the anionic surface heparin. One would be motivated to utilize high charge density per Golander’s teaching that polymeric anionic compound can be firmly bonded via adsorption to cationic polymers at pH 7 with high negative surface charge density (p. 7, 1st paragraph). One of ordinary skill in the art would also utilize the salt concentration taught by Schoeler and have reasonable expectation of success in achieving the desired thickness of film because Schoeler teaches that to produce thick films, one has to use high salt concentration when above the critical charge density limit, while low salt concentrations produce thin films. 
Regarding Claims 1 and 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The Examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616